Thomas, S.—
On May 9, 1896, an order was made fixing the tax upon the transfers under the will of the testator*. The *280tax was paid April 7, 1896. An application is now made for an order amending the order fixing the tax by deducting from the taxable interest of the life tenant the value of his interest in certain United States bonds forming a part of the residuary estate, upon the ground that, as the law then stood, transfers of such bonds were exempt from the transfer tax. By Laws of 1896, chapter 908, section 209, being the “ Tax Law,” it is enacted that the Surrogate’s Court “ shall have jurisdiction to hear and determine all questions arising under the provisions of this article, and to do any act in relation thereto authorized to be done by a surrogate in other matters or proceedings coming within his jurisdiction.” In Estate of William P. Earle, N. Y. L. L, Oct. 31, 1900, I expressed the opinion that, under this provision of law and under the general power inherent in every court, I could correct an error in an order fixing a tax caused by my own inadverent error and oversight of a jurisdictional defect on mere motion and without an appeal. The subsequently reported opinion of the Appellate Division in Matter of Crerar, 56 App. Div. 479, would limit this power and, although in that opinion no allusion is made to the provision of the statute above referred to, and the decision might possibly be distinguished, I must hold myself bound by the views of that court. This alone would require a denial of the present application, but I think it should also be denied on other grounds. Assuming that I have precisely-the same power to correct the order in question that the Supreme Court has over one of its orders, such power should not be exercised after the lapse of more than five years, and after a voluntary payment had been made under it, and on the mere ground that, with full knowledge of the facts, without inadvertence and deliberately, but on a mistake of law, an order was made, which mistake was only discovered by a subsequent decision of the Court of Appeals. It is essential to the peace of the community that judicial action shall *281import some degree of finality; absolute freedom from error is never attainable, but tbe methods for review prescribed by law should ordinarily be deemledi the exclusive methods. To assume to pass upon the legal correctness of any order or decree made by myself or any of my predecessors, which might be challenged on the mere motion of anyone in interest, would amount to the assertion of a jurisdiction which, if sustained, would not be desirable either for the court or litigants. Matter of Dey Ermand, 24 Hun, 1. The application is denied.
Application denied.